           Case 1:17-cv-06602-VEC Document 49 Filed 02/17/21 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 2/17/2021
------------------------------------------------------------ X
ANTONIO ROSARIO,                                             :
                                                             :
                                             Petitioner, :
                                                             :      17-CV-6602 (VEC)
                           -against-                         :          09-CR-415
                                                             :
UNITED STATES OF AMERICA,                                    :            ORDER
                                                             :
                                             Respondent. :
------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 24, 2019, after vacating Petitioner’s Section 924(c) conviction

with the Government’s consent and pursuant to United States v. Davis, the Court resentenced

Petitioner;

        WHEREAS Petitioner filed a timely Notice of Appeal on October 2, 2019;

        WHEREAS at the time of Petitioner’s appeal, he had a remaining claim of ineffective

assistance of counsel;

        WHERERAS on October 4, 2019, the Court issued an order holding Petitioner’s motion

in abeyance pending the Second Circuit’s decision on Petitioner’s appeal of his resentence; and

        WHEREAS on February 1, 2021, the Second Circuit issued a Summary Order affirming

this Court’s September 24, 2019 amended judgment, see No. 19-3163, Dkt. 98-1;

        IT IS HEREBY ORDERED that the stay in this case is lifted and the Court may now

consider Petitioner’s remaining claim of ineffective assistance of counsel.

        IT IS FURTHER ORDERED that, notwithstanding that briefing on Petitioner’s

ineffective assistance claim appears to have been completed on January 5, 2018, not later than

March 17, 2021, both Petitioner and the Government may each submit a letter not to exceed five

double-spaced pages updating any previous briefing on this issue, to the extent necessary.
        Case 1:17-cv-06602-VEC Document 49 Filed 02/17/21 Page 2 of 2




SO ORDERED.
                                         _________________________________
                                             ______________________ _ _______
Date: February 17, 2021                         VALERIE CAPRONI
                                                           CAPRON   NI
      New York, NY                              United States District Judge
